ORDER

PER CURIAM.
Defendant Dennis Cunningham appeals from his conviction of murder in the first degree, in violation of Section 565.020 RSMo 1994, and armed criminal action, in violation of Section 571.015 RSMo 1994. He was sentenced to concurrent terms of life imprisonment without the possibility of parole and life imprisonment, respectively.
We have examined the briefs and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential value.
We affirm the judgment in accordance with Rule 30.25(b).